Robinson, J.
In January, 1920, the plaintiff sued to recover for services as a farm laborer, $354. There have been two trials — twenty-four jurors have given a verdict for $300 and interest. In the memorandum opinion of four pages the verdict is well sustained by Judge Pugh. Indeed the writer considers it one of the best opinions coming to this court. The appeal is only because of the alleged insufficiency of evidence. The specification is, — the plaintiff failed to establish his case by a preponderance of competent evidence, and the fair preponderance of evidence is against him. The argument is to the same effect — ■ it is, that plaintiff swore falsely and contrary to the testimony of three or four witnesses, but the facts are that twenty-four jurors heard the evidence, saw the witnesses, and gave the same identical verdict, i. e., $300 and interest, and the verdict has been confirmed by Judge Pugh. On such a record, were the court to set aside the judgment and grant a third trial, it would seem like a mockery of justice. It wei'e better for the plaintiff to forego his labor claim than to incur the expense of three trials. In such a case a third trial should not be granted unless on a very clear showing that the verdict has no support.
Judgment affirmed and case remanded.
LiRdzell, Oh. J., and Chbistianson, J., concur.